Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2020 has been entered.
 
Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4. Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman (US 20180314448) and in view of Hanson (US 20170109101)

Claim 1.   Grossman discloses A computer-implemented method for a data storage system (e.g.., a storage system is provided comprising a memory and a controller, 0031), comprising:



determining whether a first host operation is received by the data storage system (e.g., receive a plurality of write commands, 0031; If the controller 1020 receives a host (user) command (act 1330), para 0141 Fig. 13);
 
in response to determining that the first host operation is not received: (e.g.., estimate whether or not there is enough time in the latency window for the storage system 100 to perform the background operation, 0119; when no host foreground commands are currently being executed and after a period of idle time, para 0113); and

		executing, by the data storage system, one or more background management operations (e.g.., If the storage system 100 estimates that there will be enough time, the storage system 100 executes a background operation (act 740) , para 0121; A background command can be performed whenever possible when no host foreground commands are currently being executed and after a period of idle time, 0113).

wherein a system power is high when a host operation is executed (e.g., a high-power mode refers to a mode used by the storage system 100 when the storage system 100 is used to store or read data from the memory 104, para 0115).

wherein the system power is low during the duration of time for the timeout value (e.g., a low-power mode refers to a mode used by the storage system 100 when the storage system 100 is not used to store or read data from the memory 104).

wherein the low system power is lower than the high system power (e.g., Low-power mode uses less power from the power supply of the storage system 100 than high-power mode, 0115), and



Grossman does not disclose, but Hanson discloses 
	an adaptive timeout parameter of the data storage system, wherein the timeout value of the adaptive timeout parameter relates to a background management operation (e.g., inactivity timer indicates that a predefined programmable threshold duration has elapsed, and no further memory commands have been received, i.e., the memory module 100 has been in an idle state sufficiently long, the main controller 150 can trigger the flash controller 140 to perform background tasks of the flash devices 141. The threshold duration of the inactivity timer is programmable, and can change based on a user setting, para 0038-0039 Fig. 3).

	determining whether a timer value satisfies the timeout value; in response to determining that the  timer value satisfies the timeout value (e.g., inactivity time indicates that a predefined programmable threshold duration has elapsed, and no further memory commands have been received, i.e., the memory module 100 has been in an idle state sufficiently long, 0039).
	wherein the timeout value is a duration of time that the data storage system waits before initiating a background management operation (e.g., inactivity timer indicates that a predefined programmable threshold duration has elapsed, and no further memory commands have been received, i.e., the memory module 100 has been in an idle state sufficiently long, the main controller 150 can trigger the flash controller 140 to perform background tasks, para 0039).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage system comprising a memory and controller  having a 

Claim 2..    Grossman discloses wherein the timeout value is determined  based on at least two of the following: (i) the one or more criticality levels of the one or more background management operations of the data storage system, (ii) a random generated number, or (iii) likelihood of receiving the second host operation by the data storage system (e.g., this estimate can be based on a prediction of the likelihood of the host sending another command in the latency window based on prior behavior by the host.  If the storage system 100 estimates that there will be enough time, the storage system 100 executes a background operation (act 740), para 0121; each background operation can be classified as either suspendable (such as triple-level cell (TLC) write and erase) or atomic (such as operations that use the ECC hardware engine)… urgency, 0137-0138; background (management) operations can be classified into several groups (e.g., based on at least one of the following: latency time, hardware stages needed, and whether the background operation is suspendable or atomic) (act 1210), 0138).

Claim 3.    Grossman discloses wherein the criticality level of the one or more background management operations is based on an amount and a severity of the one or more background management operations (e.g.., urgency of the background operations.  A central system can arbitrate the different management operations considering their classification, urgency and the state of the pipeline.  That is, given that the time available between hardware stages is known, the controller 1020 can select which among a plurality of background operations to perform, para 0138).

Claim 4.    Grossman discloses wherein determining the timeout value comprises: determining the amount of the one or more background management operations based on one or more of an indicator of a utilization of the data storage system, a type of host commands, or one or more 

Claim 5.    Grossman discloses wherein the indicator represents a ratio between a busy time and an idle time of the data storage system (e.g.., in response to estimating that there will be enough time to perform the background operation in the memory without the background operation being interrupted by another host operation, para 0040 0122).

Claim 6.    Grossman discloses wherein determining the timeout value comprises: determining the severity of the one or more background management operations based on one or more of a bit error rate of a memory block of a non-volatile memory device or an occupancy level of the non-volatile memory device (e.g.., When the storage system is on-line, the background operations can be classified according to system urgency (act 1220).  For example, if high bit-error rate (BER) is measured for certain blocks, para 0138).

Claim 7.    Grossman discloses wherein the likelihood of receiving the second host operation is based on a usage data of the data storage system (e.g.., it is possible that the host may issue another command to the storage system 100 during the latency window,, para 0118; first usage scenario or a second usage scenario, para 0019).

Claim 8.    Grossman does not disclose, but Achtenberg discloses 
further comprising: in response to determining that the first host operation is received:
performing the first host operation, wherein a priority level associated with the first host operation is higher than a priority level associated with the one or more background management operations (e.g.., Each access mode may correspond to a performance characteristic that has a higher priority than other performance characteristics.  Decode parameter adjustment values may be designated to improve or to "optimize" the performance characteristic, para 0027).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage system comprising a memory and controller  having a 

Claim 9.    Grossman discloses A data storage system, comprising: a non-volatile memory device; and a controller, (e.g.., a storage system is provided comprising a memory and a controller, 0031),
wherein the controller is configured to:
determine a timeout value of the data storage system  (e.g.., idle period is sometimes referred to herein as the "background operations time-out" ("BKOPS TO") period, para 0128);
determine whether a first host operation is received (e.g., receive a plurality of write commands, 0031; If the controller 1020 receives a host (user) command (act 1330), para 0141 Fig. 13);
 
when the first host operation is not received, (e.g.., estimate whether or not there is enough time in the latency window for the storage system 100 to perform the background operation, 0119; when no host foreground commands are currently being executed and after a period of idle time, para 0113);

cause one or more background management operations to be executed at the data storage system (e.g.., If the storage system 100 estimates that there will be enough time, the storage system 100 executes a background operation (act 740) , para 0121; A background command can be performed whenever possible when no host foreground commands are currently being executed and after a period of idle time, 0113).

wherein a system power is high when a host operation is executed (e.g., a high-power mode refers to a mode used by the storage system 100 when the storage system 100 is used to store or read data from the memory 104, para 0115).



wherein the low system power is lower than the high system power (e.g., Low-power mode uses less power from the power supply of the storage system 100 than high-power mode, 0115), and

wherein the timeout value is determined based on one or more criticality levels of the one or more background management operations of the data storage system, a random generated number, or a likelihood of receiving a second host operation by the data storage system (e.g., this estimate can be based on a prediction of the likelihood of the host sending another command in the latency window based on prior behavior by the host.  If the storage system 100 estimates that there will be enough time, the storage system 100 executes a background operation (act 740), para 0121; each background operation can be classified as either suspendable (such as triple-level cell (TLC) write and erase) or atomic (such as operations that use the ECC hardware engine)… urgency, 0137-0138).

Grossman does not disclose, but Hanson discloses 
	a timeout value of an adaptive timeout parameter of the data storage system, wherein the timeout value of the adaptive timeout parameter relates to a background management operation (e.g., inactivity timer indicates that a predefined programmable threshold duration has elapsed, and no further memory commands have been received, i.e., the memory module 100 has been in an idle state sufficiently long, the main controller 150 can trigger the flash controller 140 to perform background tasks of the flash devices 141. The threshold duration of the inactivity timer is programmable, and can change based on a user setting, para 0038-0039 Fig. 3).

	determining whether a timer value satisfies the timeout value; in response to determining that the  timer value satisfies the timeout value (e.g., inactivity time indicates that a predefined programmable threshold duration has elapsed, and no further memory commands have been received, i.e., the memory module 100 has been in an idle state sufficiently long, 0039).


	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage system comprising a memory and controller  having a latency window for performing background operations as disclose by Grossman, with Hanson, providing the benefit of initiating background tasks of the SSD such as garbage collection, wear leveling, and erase block preparation are performed during an idle state of the memory module (see Hanson, 0006) and for utilizing DRAM power mode and refresh commands in conjunction with a DRAM device state to initiate background related tasks for an SSD (0024) to optimize the operation of the SSD to achieve increased efficiency and improved performance (0024).

Claim 10 is rejected for reasons similar to claim 2 (see above).
Claim 11 is rejected for reasons similar to claim 3 (see above).
Claim 12 is rejected for reasons similar to claim 4 (see above).
Claim 13 is rejected for reasons similar to claim 5 (see above).
Claim 14 is rejected for reasons similar to claim 6 (see above).
Claim 15 is rejected for reasons similar to claim 7 (see above).
Claim 16 is rejected for reasons similar to claim 8 (see above).

Claim 17.    Grossman discloses A data storage system (e.g.., a storage system is provided comprising a memory and a controller, 0031), comprising:
means for determining a timeout value of (e.g.., idle period is sometimes referred to herein as the "background operations time-out" ("BKOPS TO") period, para 0128); 
means for determining whether a first host operation is received (e.g., receive a plurality of write commands, 0031; If the controller 1020 receives a host (user) command (act 1330), para 0141 Fig. 13);



means for executing one or more background management operations (e.g.., If the storage system 100 estimates that there will be enough time, the storage system 100 executes a background operation (act 740) , para 0121; A background command can be performed whenever possible when no host foreground commands are currently being executed and after a period of idle time, 0113).

wherein a system power is high when a host operation is executed (e.g., a high-power mode refers to a mode used by the storage system 100 when the storage system 100 is used to store or read data from the memory 104, para 0115).

wherein the system power is low during the duration of time for the timeout value (e.g., a low-power mode refers to a mode used by the storage system 100 when the storage system 100 is not used to store or read data from the memory 104).

wherein the low system power is lower than the high system power (e.g., Low-power mode uses less power from the power supply of the storage system 100 than high-power mode, 0115), and

wherein the timeout value is determined based on one or more criticality levels of the one or more background management operations of the data storage system, a random generated number, or a likelihood of receiving a second host operation by the data storage system (e.g., this estimate can be based on a prediction of the likelihood of the host sending another command in the latency window based on prior behavior by the host.  If the storage system 100 estimates that there will be enough time, the storage system 100 executes a background operation (act 740), para 0121; each background operation can be classified as either suspendable (such as triple-level cell (TLC) write and erase) or atomic (such 
as operations that use the ECC hardware engine)… urgency, 0137-0138).

Grossman does not disclose, but Hanson discloses 
	a timeout value of an adaptive timeout parameter of the data storage system, wherein the timeout value of the adaptive timeout parameter relates to a background management operation (e.g., inactivity timer indicates that a predefined programmable threshold duration has elapsed, and no further memory commands have been received, i.e., the memory module 100 has been in an idle state sufficiently long, the main controller 150 can trigger the flash controller 140 to perform background tasks of the flash devices 141. The threshold duration of the inactivity timer is programmable, and can change based on a user setting, para 0038-0039 Fig. 3).
	determining whether a timer value satisfies the timeout value; in response to determining that the  timer value satisfies the timeout value (e.g., inactivity time indicates that a predefined programmable threshold duration has elapsed, and no further memory commands have been received, i.e., the memory module 100 has been in an idle state sufficiently long, 0039).
	wherein the timeout value is a duration of time that the data storage system waits before initiating a background management operation (e.g., inactivity timer indicates that a predefined programmable threshold duration has elapsed, and no further memory commands have been received, i.e., the memory module 100 has been in an idle state sufficiently long, the main controller 150 can trigger the flash controller 140 to perform background tasks, para 0039).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage system comprising a memory and controller  having a latency window for performing background operations as disclose by Grossman, with Hanson, providing the benefit of initiating background tasks of the SSD such as garbage collection, wear leveling, and erase block preparation are performed during an idle state of the memory module (see Hanson, 0006) and for utilizing DRAM power mode and refresh commands in conjunction with a DRAM device state to initiate background related tasks for an SSD (0024) to optimize the operation of the SSD to achieve increased efficiency and improved performance (0024).

Claim 18 is rejected for reasons similar to claim 2 (see above).
Claim 19 is rejected for reasons similar to claim 3 (see above).
Claim 20 is rejected for reasons similar to claim 5 (see above).


Response to Arguments
Applicant's arguments filed 11/19/202 have been fully considered but they are not persuasive. 
For claims 1, 9 and 17, Applicant argues that the cited references did not disclose the amended limitations.
In this OA, the amended limitations are rejected under Grossman in view of Hanson.
	Grossman discloses 
wherein a system power is high when a host operation is executed (e.g., a high-power mode refers to a mode used by the storage system 100 when the storage system 100 is used to store or read data from the memory 104, para 0115).

wherein the system power is low during the duration of time for the timeout value (e.g., a low-power mode refers to a mode used by the storage system 100 when the storage system 100 is not used to store or read data from the memory 104).

wherein the low system power is lower than the high system power (e.g., Low-power mode uses less power from the power supply of the storage system 100 than high-power mode, 0115), and

wherein the timeout value is determined based on one or more criticality levels of the one or more background management operations of the data storage system, a random generated number, or a likelihood of receiving a second host operation by the data storage system (e.g., this estimate can be based on a prediction of the likelihood of the host sending another command in the latency window based on prior behavior by the host.  If the storage system 100 estimates that there will be enough time, the storage system 100 executes a background operation (act 740), para 0121; each background operation can be classified as either suspendable (such as triple-level cell (TLC) write and erase) or atomic (such as operations that use the ECC hardware engine)… urgency, 0137-0138).


	a timeout value of an adaptive timeout parameter of the data storage system, wherein the timeout value of the adaptive timeout parameter relates to a background management operation (e.g., inactivity timer indicates that a predefined programmable threshold duration has elapsed, and no further memory commands have been received, i.e., the memory module 100 has been in an idle state sufficiently long, the main controller 150 can trigger the flash controller 140 to perform background tasks of the flash devices 141. The threshold duration of the inactivity timer is programmable, and can change based on a user setting, para 0038-0039 Fig. 3).
	determining whether a timer value satisfies the timeout value; in response to determining that the  timer value satisfies the timeout value (e.g., inactivity time indicates that a predefined programmable threshold duration has elapsed, and no further memory commands have been received, i.e., the memory module 100 has been in an idle state sufficiently long, 0039).
	wherein the timeout value is a duration of time that the data storage system waits before initiating a background management operation (e.g., inactivity timer indicates that a predefined programmable threshold duration has elapsed, and no further memory commands have been received, i.e., the memory module 100 has been in an idle state sufficiently long, the main controller 150 can trigger the flash controller 140 to perform background tasks, para 0039).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the storage system comprising a memory and controller  having a latency window for performing background operations as disclose by Grossman, with Hanson, providing the benefit of initiating background tasks of the SSD such as garbage collection, wear leveling, and erase block preparation are performed during an idle state of the memory module (see Hanson, 0006) and for utilizing DRAM power mode and refresh commands in conjunction with a DRAM device state to initiate background related tasks for an SSD (0024) to optimize the operation of the SSD to achieve increased efficiency and improved performance (0024).

	Applicant’s arguments for dependent claims are based on their respective base independent claims, addressed above.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/GAUTAM SAIN/Primary Examiner, Art Unit 2135